ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Presiding Judge.
The appellant complains of our disposition of his bill of exception in which he contends that the trial judge certified error.
In addition to what was stated in our original opinion, we point out that the bill of exception recites “This Bill of Exception complains of the action of the trial court in overruling Defendant’s Motion for Findings and Conclusions of Law.” The claimed certification of error related to such complaint and the claimed harm resulting from said ruling.
Appellant’s motion for rehearing is overruled.